DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17 and 21-26 in the reply filed on 2/9/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 11, 17, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "heat resistant" in claim 4 is a relative term which renders the claim indefinite.  The term "heat resistant" is not defined by the claim, the specification does No definition is provided in the claims or the instant Specification as to when a polymer is determined to be heat resistant and it is not clear at what point or with what required property a polymer would be considered resistant to heat.
Regarding claims 6 and 17, it is not possible to determine what would qualify as a slip modified polyvinylidene chloride. Although the instant Specification gives some examples of ways a polymer may be modified with a slip additive (see instant Specification, page 10, lines 5-11), it is not clear the list is an exhaustive list of slip additives so it is not clear what properties a modifier would need to be considered a slip modifier.
Claim 11 recites the limitation "the polyurethane(s)" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 24-26 recite the limitation "deep draw ratio" in the first line.  There is insufficient antecedent basis for this limitation in the claim. The blister packaging is not disclosed as having a drawn film.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Osborn et al. (US Pub. 2015/0225151 A1).
Regarding claims 1 and 16, Osborn discloses a flexible, multilayer packaging film suitable for packaging an article comprising an article contact layer with a glass transition temperature of 65 to 110˚C (thermostable), a polyolefin layer, first intermediate adhesive layer, oxygen barrier layer, second intermediate adhesive layer, and exterior protective layer (slip film) (abstract) where slip agents may be added to the exterior layer ([0061]).
The term “hot liquid dosage fillable” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed laminate and the term "hot liquid dosage fillable" merely states the intended use for laminate with no additional limitations imposed on the structure.
Regarding claim 4, the article contact layer comprises ethylene norbornene copolymer which is a cyclic olefin copolymer (heat resistant cyclic olefin copolymer) ([0041]). 
Regarding claim 6, Osborn discloses the outer layer being polypropylene and polyester ([0051]).
Regarding claim 7, Osborn discloses the barrier layer being polyvinylidene chloride ([0046]).
Regarding claims 13-15, Osborn discloses any single layer of the multilayer film may have any suitable thickness including 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 mil (about 25, 51, 76, 102, 127, 152, 178, 203, 229, or 254 microns) ([0072], also see [0046] and [0052]) which is considered to disclose thicknesses in the range of 200 to 1200 microns for the article contact layer, 4 to 120 microns for the exterior protective layer, and 7 to 300 microns for the barrier film since it discloses specific thicknesses in those ranges. 
Claim(s) 1, 4, 6-8, 14, 16, and 21-26 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kendig et al. (US Pub. 2005/0136202 A1).
Regarding claims 1, 6 and 16, Kendig discloses a thermoformable film laminate that is useful for packaging comprising a thermoformable film layer (thermostable film), a barrier layer and structural/abuse layer (abstract and [0020]). The thermoformable 
The term “hot liquid dosage fillable” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed laminate and the term "hot liquid dosage fillable" merely states the intended use for laminate with no additional limitations imposed on the structure. Further, Kendig discloses the package containing natural juice that is cooked so that there would expected to be hot liquid ([0019]).
Regarding claim 4
Regarding claim 7, Kendig discloses the barrier film as polyvinylidene chloride ([0042]). 
Regarding claim 8, Kendig discloses the adhesive layer as polyester urethane ([0033] and [0036]).
Regarding claim 14, Kendig discloses the abuse layer being 10 to 60 microns thick ([0030]).
Regarding claims 21-22, Kendig discloses the laminate being used to form pockets which are filled with contents and sealed at the margins (blister packaging) ([0064]) where the contents may include natural juices (liquid preparation) ([0060] and [0019]).
Regarding claim 23, the pockets disclosed in Kendig may be considered an ampule ([0019] and [0064]).
Regarding claims 24-26, claims 24-26 contain a limitation, deep draw ratio, which defines a product by how the product was made. Thus, claims 24-26 have a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a blister package. Kendig discloses such a product as discussed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn.
Osborn discloses the article contact layer having a glass transition temperature of 65 to 110˚C (abstract). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim,.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn as applied to claim 1 above, and further in view of Kimura et al. (US 5,972,445) and Crawford et al. (US Pub. 2006/0287479 A1).
Osborn discloses the laminate of claim 1 as discussed above. Osborn does not disclose the thermostable layer being polyester comprising 2,2,4,4-tetramethyl-1,3-cyclobutanediol. 
Kimura discloses a multilayer polyester sheet comprising a base layer with a thermoplastic polyester with a glass transition temperature of not less than 80˚C (abstract and col. 8, lines 45-51).
Crawford discloses polyesters made of 2,2,4,4-tetramethyl-1,3-cyclobutanediol that may be manufactured into article such as a thermoformed article (abstract, [0002], and [0128]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the article contact layer with a glass transition temperature of 65 to 110˚C in Osborn could in the alternative be a polyester as taught in Kimura as a material with heat-sealing property, transparency, heat resistance, hot-water resistance, recyclability, gas barrier property, impact resistance, scent retainability, and ultraviolet screening property and may be formed into packing pouches or draw-formed containers (Kimura, col. 1, lines 11-29, col. 2, lines 33-42 and col. 8, lines 49-51and see Osborn, [0005] where it is known in the art that polyester is known as a surface contact layer). 
It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyester in Osborn in view of Kimura may be made of 2,2,4,4-tetramethyl-1,3-cyclobutanediol as taught in Crawford to have a .
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn as applied to claim 1 above, and further in view of Rolando et al. (US 5,532,058).
Osborn discloses the laminate of claim 1 as discussed above. Osborn does not describe the adhesive as set forth in instant claims 8-12.
Rolando discloses improved bonded properties of dry-laminated flexible substrates for polymers comprising a polyurethane with an epoxy compound as the crosslinker (abstract) where the polyurethane includes polyester-based, polyether-based and polycaprolactone-based polyurethane (col. 3, lines 38-40, col. 4, lines 13-17, and 23-42) and the epoxy crosslinking agent is included in the amount of 0.1 to 10% by weight (col. 7, lines 4-7). The amount of adhesive used to bind packaging laminate materials is 0.5 to 4.0 lbs per 3000 ft2 which is about 0.83 to 6.35 g/m2 (col. 7, lines 34-37). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive in Osborn may be the polyurethane adhesive applied in the amount taught in Rolando as an adhesive with improved bonding properties that may be applied to a wide variety of substrates including packaging laminate materials and as an adhesive that is desirable for environmental, health and .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn as applied to claim 16 above, and further in view of Munster et al. (US Pub. 2008/0090090 A1).
 Osborn discloses the laminate of claim 16 as discussed above. Osborn does not disclose the outer layer being slip modified PVDC film. 
Munster discloses a coating made of polyvinylidene chloride which contains various particles (abstract) to create composite films with low coefficients of static friction and sliding friction improvement to facilitate handling of the film ([0013]) where the coating may be used in multilayered composites for packaging foods and pharmaceutical products ([0001]-[0002]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the outer layer in Osborn could be replaced with the particle containing PVDC coating in Munster as a barrier layer that has reduced blocking tendency, reduced static friction, and reduced frictional resistance ([0031]-[0036]).
Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn as applied to claim 1 above, and further in view of Kimura et al. (US 5,972,445).
 Osborn discloses the laminate of claim 1 as discussed above. Osborn does not specifically disclose the laminate being formed into blister packaging which contains one of the substances listed in instant claims 21 and 22, where the package is an ampule and the deep draw ratio is 1:1 to 6.5:1, 3.5:1, or 2.5:1.
Kimura discloses a multilayer polyester sheet comprising a base layer with a thermoplastic polyester with a glass transition temperature of not less than 80˚C (abstract and col. 8, lines 45-51). Kimura discloses containers (ampules) made from the polyester sheet that is formed by drawing the laminate to form a molded article (col. 2, lines 50-51 and col. 3, lines 16-28). Kimura discloses that the draw ratio may be 0.01 to 10 times (0.01:1 to 10:1) (col. 12, lines 14-19) where the molded article may be used in a variety of packaging including blister packaging and are suited for food containers that are hot filled or as containers of drinks, alcoholics, jelly, jam and the like (col. 12, lines 54-65).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the multilayer in Osborn may also be drawn at a ratio of 0.01 to 10 times to be formed into a molded container like a blister packaging that may be hot filled or contain liquids, jellies or jam as taught in Kimura as a conventionally known use for multilayer laminates that are intended to be thermoformed to form packages (Kimura, col. 2, lines 50-51, col. 3, lines 16-28, and col. 12, lines 7-13 and lines 54-65 and see Osborn, [0041] which discloses that COC are known for use in thermoforming application including to make blister packaging). 
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendig as applied to claim 1 above, and further in view of Kimura et al. (US 5,972,445).
Kendig discloses the laminate of claim 1 as discussed above. Kendig does not specifically disclose the glass transition temperature for the polyester thermoformable film layer.
Kimura discloses a multilayer polyester sheet comprising a base layer with a thermoplastic polyester with a glass transition temperature of not less than 80˚C, preferably not less than 90˚C, and more preferably not less than 100˚C (abstract and col. 8, lines 45-51).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyester thermoformable layer in Kendig could be the polyester thermoformable layer as taught in Kimura with a glass transition temperature of not less than 100˚C to have a sheet with excellent heat resistance, hot water resistance, heat-sealing characteristics, transparency, and may be recycled in the production line (Kimura, col. 2, lines 33-42 and col. 8, lines 49-51).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendig as applied to claim 1 above, and further in view of Kimura et al. (US 5,972,445) and Crawford et al. (US Pub. 2006/0287479 A1).
Kendig discloses the laminate of claim 1 as discussed above. Kendig does not disclose the thermostable layer being polyester comprising 2,2,4,4-tetramethyl-1,3-cyclobutanediol. 
Kimura discloses a multilayer polyester sheet comprising a base layer with a thermoplastic polyester with a glass transition temperature of not less than 80˚C, or more preferably not less than 100˚C (abstract and col. 8, lines 45-51).
Crawford discloses polyesters made of 2,2,4,4-tetramethyl-1,3-cyclobutanediol that may be manufactured into article such as a thermoformed article (abstract, [0002], and [0128]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the thermoformable layer in Kendig could be a polyester with a Tg of 100˚C or more as taught in Kimura as a material with heat-sealing property, transparency, heat resistance, hot-water resistance, recyclability, gas barrier property, impact resistance, scent retainability, and ultraviolet screening property and may be formed into packing pouches or draw-formed containers (Kimura, col. 1, lines 11-29, col. 2, lines 33-42 and col. 8, lines 49-51). 
It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyester in Kendig in view of Kimura may be made of 2,2,4,4-tetramethyl-1,3-cyclobutanediol as taught in Crawford to have a layer that has at least two of the following properties toughness, high glass transition temperature, high impact strength, hydrolytic stability, chemical resistance, long crystallization half-times, low ductile to brittle transition temperatures, good color and clarity, lower density, and thermoformability (Crawford, [0007]-[0008]).
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendig as applied to claim 1 above, and further in view of Rolando et al. (US 5,532,058).
Kendig discloses the laminate of claim 1 as discussed above. Kendig does not describe the adhesive as set forth in instant claims 8-12.
Rolando discloses improved bonded properties of dry-laminated flexible substrates for polymers comprising a polyurethane with an epoxy compound as the crosslinker (abstract) where the polyurethane includes polyester-based, polyether-based and polycaprolactone-based polyurethane (col. 3, lines 38-40, col. 4, lines 13-17, 2 which is about 0.83 to 6.35 g/m2 (col. 7, lines 34-37). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive in Kendig may be the polyurethane adhesive applied in the amount taught in Rolando as an adhesive with improved bonding properties that may be applied to a wide variety of substrates including packaging laminate materials and as an adhesive that is desirable for environmental, health and safety reasons as well as being able to withstand high temperatures and humidities (col. 1, lines 28-35 and 62-66).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendig as applied to claim 16 above, and further in view of Munster et al. (US Pub. 2008/0090090 A1).
 Kendig discloses the laminate of claim 16 as discussed above. Kendig does not disclose the outer layer being slip modified PVDC film. 
Munster discloses a coating made of polyvinylidene chloride which contains various particles (abstract) to create composite films with low coefficients of static friction and sliding friction improvement to facilitate handling of the film ([0013]) where the coating may be used in multilayered composites for packaging foods and pharmaceutical products ([0001]-[0002]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the outer layer in Kendig could be replaced with the particle .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2008/148176 A1 discloses a multi-layer high moisture barrier film for use in the production of blister packs where the film is five or more layers of an inner layer, layer of adhesive, core layer, layer of adhesive, and outer layer where the adhesive is cross-linking polyurethane with a coating weight of 2 to 3 g/m2 and the blister pack may hold a liquid or cream (abstract, page 1, and pages 5-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783